AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                             Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                  fi'.: q c;:                      f'ID.    GMENT IN A CRIMINAL CASE
                                                                         »
                                                                         ii
                                                                              J.J \!,.,.,.~ !\
                                                                                  1
                                                                                   1
                                                                                           '"
                                                                                                4
                                                                                                    ,,,
                                                                                                          i_,D~.
                                                                                                          CF<ff Offe~ses Committed On or After November 1, 1987)
                                          v.
                                                                    ZOZO MAR 25                      fagf ffi!tJilber: 20CR0922-MDD
                       VICTOR ZIZUMBO-OJEDA , ~,                             ,, ,_.,.,·,M--"·-lro ·
                                    .                            c_E,,,<, u.c,. ,.,,._,: ,:,·=i;l"ii;;m"'"-;;;ir.·~e;;n;;;;m~g:=:======"=--T
                                                                 SOUTHEPt·l 0i3T;?li:~l- Oi1Jetetiarm•f,JjifNto -~,
                                                                                               ,, ....            ,  t1'~' 'I l f'·· '"'l)
REGISTRATION NO. 94391298                                        c\Y
                                                                              rfV                           i'''"t!TY
                                                                                                                     t" fl tL:,_•. ~·::~,              :i,~P
THE DEFENDANT:                                                                            MAR 2 4 2020
l:8J pleaded guilty to count(s) I of Superseding Misdemeanor Information
                                                                                 cu:::F:iK us ~:w;TR!CT COURT
D was found guilty to count(s)                                                SOUTHERN LJiS-1 ~iiC r OF CAL!FORN\A
                                                                              BY                           DCPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                        Count Number(s)
8: 1325                            IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                                   I

 •    The defendant has been found not guilty on count(s)
f] Count(s)            Felony Infonnation                                        ------------------
                                                                                                          is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 TIME SERVED
 l:8J Assessment: $10.00 waived l:8J Fine: NO FINE
 l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                               March 24, 2020
                                                               Date of Imposition of Sentence



                                                                                             HONORABLE MITCHELLD.EMBIN
                                                                                             UNITED STATES MAGISTRATE JUDGE
